IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 163 MM 2017
EX REL. THEODORE W. SCHELL, SR.,            :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CYNTHIA R. LINK, SUPERINTENDENT             :
STATE CORRECTIONAL INSTITUTION              :
AT GRATERFORD,                              :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for Relief in the Form of an Order for Discharge are DENIED.